t c memo united_states tax_court thomas h carver petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies and additions to tax pursuant to sec_6651 and i r c held p is liable for the deficiencies and the additions to tax thomas h carver pro_se michael k park for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of alleged income_tax deficiencies and additions to tax that respondent determined for petitioner’ sec_2001 and tax years after concessions by petitioner the issues for decision are whether petitioner is entitled to business_expense deductions for and whether petitioner is entitled to net_operating_loss nol carryforward or carryback deductions for and whether petitioner is liable for additions to tax under sec_6651 for and and whether petitioner is liable for additions to tax under sec_6651 for and findings_of_fact petitioner is an elderly individual who needed a caregiver’s assistance and a wheelchair to pursue this court case he resided in california when he filed his tax_court petition he 1petitioner conceded that he received dollar_figure and dollar_figure of income in and respectively those amounts included income from the sale of stocks and bonds dividend income_interest income and pension retirement distributions 2all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure did not file federal_income_tax returns for hi sec_2001 and tax years accordingly respondent prepared sec_6020 substitutes for individual federal_income_tax returns for those years on date and issued notices of deficiency on date for both years petitioner filed a timely petition with this court on date and an amended petition on date a trial was held on date in los angeles california respondent filed a brief on date petitioner who was a licensed attorney in california from until he was disbarred in was given the opportunity to file a brief but as of the date of this opinion has not done so opinion i whether petitioner is entitled to business_expense deductions deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs generally the court may allow the deduction of a claimed expense even where the taxpayer is unable to fully substantiate it provided the court has an evidentiary basis for doing so 39_f2d_540 3the court will take judicial_notice of the public records of the california supreme court and the state bar of california 2d cir 85_tc_731 but see sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 certain business_expenses described in sec_274 are subject_to strict substantiation rules that supersede the cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement or recreational expenses any expense for gifts or the use of listed_property as defined in sec_280f including passenger automobiles to deduct expenses to which sec_274 applies the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and the business relationship to the taxpayer of the persons entertained or each expenditure or use sec_274 flush language petitioner did not file a return for or and respondent’s sec_6020 returns make no mention of any business income expenses or losses petitioner now claims however that he sustained business_losses during and at trial he introduced a vast unorganized collection of checks front side only statements and receipts to substantiate unspecified amounts of business_expenses for those years a number of these were for tax years not at issue particularly respondent does not dispute that petitioner operated several businesses including a legal practice4 and an investment_company in and and a business called color coordinators in respondent does not even appear to dispute that petitioner has deductible business_expenses instead respondent argue sec_4given petitioner’s disbarment in that legal practice must have been as a scrivener and not as an attorney that petitioner failed to prove the amounts of his business’s gross_receipts thereby making it impossible-- regardless of the fact that petitioner has deductible business_expenses --to establish that petitioner had business_losses that he could use to offset his income from other sources respondent’s argument is flawed sec_162 allows a deduction for ordinary and necessary business_expenses regardless of whether the business in question has income or losses see sec_1_162-1 income_tax regs the full amount of the allowable deduction for ordinary and necessary expenses in carrying on a business is deductible even though such expenses exceed the gross_income derived during the taxable_year from such business simply said petitioner is entitled to deduct any substantiated ordinary and necessary business_expenses paid during the tax years at issue with respect to a going business engaged in for profit and not disallowed by sec_162 or required to be capitalized sec_162 whether his businesses had income or losses is irrelevant 5a taxpayer’s history of income or loss related to an activity is of course not always irrelevant such history for example is an important consideration in determining whether the activity is engaged in for profit and thus whether it constitutes a trade_or_business within the meaning of sec_162 see helmick v commissioner tcmemo_2009_220 sec_1_183-2 income_tax regs respondent however has not argued that petitioner’s businesses were not yet started or were not engaged in for profit in fact respondent cites petitioner’s testimony that color coordinators earned a profit in paradoxically we note that respondent--even after petitioner revealed the continued we turn therefore to whether petitioner has substantiated any business_expenses for and petitioner has submitted evidence pertaining to a wide variety of expenses it is not clear from the evidence or petitioner’s testimony what the expenses are for and or how they relate to petitioner’s businesses what is clear however is that most of the expenses appear to be personal and thus nondeductible under sec_162 for example petitioner is not permitted to deduct his traffic tickets dentist’s fees or mint proof coin purchase in addition he cannot deduct rent payments for the apartment he lived in because among other things petitioner also maintained and worked at an external office see sec_280a c further many of petitioner’s expenses such as vehicle expenses or expenses for meals and club_dues are either nondeductible under sec_274 or are subject_to the strict substantiation requirements of sec_274 which petitioner has not satisfied other receipts or checks relate to airplane travel public storage pacific bell faa cc luncheon buffet and dues american judicature society annual dues postage air force continued existence of his businesses and admitted that he earned a profit with respect to one of them--has not alleged that there was any unreported income or asserted an increased deficiency with respect to any income related to color coordinators in or related to petitioner’s other businesses in or association membership dues utility payments american foreign service association dues etc however the relationship to petitioner’s businesses has not been explained petitioner has therefore not met his burden of substantiation petitioner did introduce evidence in the form of checks and bank statements reflecting that he paid a total of dollar_figure in rent for office space in july august september and date the evidence also shows that he paid a total of dollar_figure for parking space at the office in june july august september and date respondent does not dispute that petitioner operated several businesses in or that he maintained an 6petitioner also introduced--without any explicit testimony or explanation--a statement from his landlord that appears to indicate that petitioner prepaid dollar_figure of rent for the office space on date the payment was applied to petitioner’s rent payment for date prepaid rent applicable to future tax years is generally deducted either ratably over the period of the lease or the rental period to which it applies or if certain requirements are met in the year it was paid howe v commissioner tcmemo_2000_291 petitioner has not made any argument as to why this prepaid rent expense should be deductible in and the evidence introduced at trial does little to clarify the matter we have no information about the period of the lease or the period to which the prepayment applies we are left to speculate whether the prepayment was a security deposit being applied to petitioner’s date rent payment and we must even question whether petitioner already deducted the prepayment in assuming he even filed a return for that year because of these gaps in the record petitioner has ultimately failed to properly substantiate the deductibility in of this prepaid rent expense 7it seems probable that petitioner also rented his office in june and date and may have rented it for the entire tax_year but if so he has not met his burden_of_proof as to the additional rent payments or their amounts office where he conducted business activities consequently petitioner’s expenses for office space and parking are ordinary and necessary business_expenses and petitioner has substantiated those expenses see sec_162 davis v commissioner tcmemo_2006_272 whitaker v commissioner tcmemo_1988_418 we will therefore allow petitioner to deduct dollar_figure in office rent and parking expenses for with respect to petitioner’s remaining expenses we conclude that he has failed to explain how they relate to his businesses and further that petitioner’s own self-serving testimony is insufficient to establish the required relationship under the facts of this case ii nol carryforward and carryback deductions petitioner testified that from approximately to my net operating losses from business operations exceeded my gross_receipts to the extent he is claiming that he can deduct nol carryforwards and carrybacks for and we disagree to carry forward or carry back nols a taxpayer must prove the amount of the nol carryforward or carryback hawks v commissioner tcmemo_2005_155 see 25_tc_1100 revd and remanded on other grounds 8although parking expenses may be personal commuting expenses respondent in footnote of his brief concedes that petitioner made payments for rent and parking that satisfy sec_162 as office rental expenses for petitioner’s investment_company f 2d 5th cir petitioner did not introduce any evidence regarding his nol carryforwards or carrybacks accordingly petitioner is not entitled to nol carryforward or carryback deductions for hi sec_2001 and tax years iii additions to tax respondent determined that petitioner is liable for additions to tax under sec_6651 and pursuant to sec_7491 respondent has the burden of production with respect to these additions to tax and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 however once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 petitioner concedes that he did not file federal_income_tax returns for hi sec_2001 and tax years he has not argued or introduced any evidence suggesting that his failures to file were due to reasonable_cause and not willful neglect accordingly we sustain respondent’s imposition of the additions to tax under sec_6651 b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires that the commissioner introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question in a case such as this where the taxpayer did not file a return the commissioner must introduce evidence that an sfr substitute for return satisfying the requirements of sec_6020 was made see cabirac v commissioner t c 127_tc_200 affd 521_f3d_1289 10th cir the sec_6651 addition_to_tax is not imposed if the taxpayer proves that the failure to pay is due to reasonable_cause and not willful neglect under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 to constitute a sec_6020 return the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_ petitioner concedes that respondent prepared sec_6020 returns for hi sec_2001 and tax years those returns were entered into evidence as joint exhibits because petitioner did not fully pay the tax_liabilities as shown on the sec_6020 returns respondent has met the burden of production with respect to the sec_6651 additions to tax further petitioner has not argued or introduced any evidence suggesting that his failures to pay are due to reasonable_cause and not willful neglect we therefore sustain respondent’s imposition of the addition_to_tax under sec_6651 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
